DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because Figure 5 fails to show “multiple separators 13” “to form multiple rooms” as described in the specification. Figure 5 shows element “13” but it is unclear how it forms rooms as described in the specification. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification refers to “multiple separators 13” and “frame 13” and  “frames 43.” Consistent numbering of the elements should be maintained. 
Page 4 line 19 recites “rotary part 41 ins increased” which contains a typographical error.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a plate axially extending from to the shaft” should read --a plate axially extending from the shaft--. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “each ropes” should read --each rope--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, and 5 are directed to “a scrolling unit for electric blinds” and it is understood that “for electric blinds” is directed to an intended use and that the claims are directed to “a scrolling unit.” However, the claims further require “multiple slats” and “a bottom box” and ropes having “a stop at a distal end thereof…the ropes drive the bottom box to expand or lift the slats” and it is unclear what is required of the claims. The recitations directed to the slats and bottom box are not understood to be structure of the scrolling unit itself but appear to be directed to a combination of the scrolling unit with a blind as described and supported by the specification and drawings. It is unclear how the scrolling unit itself comprises the recited elements. If the claims intend to be directed to a combination, the claims should clearly set forth for a combination. As currently presented, it is unclear what is required of the claims and what elements of required of the scrolling unit itself.
Claim 5 recites “the frame.” It is unclear which frame is being referred to since claim 5 depends from claim 2 which sets forth for two frames.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Domel (US 6,338,377) in further view of Anton (US 1,849,262).
Regarding claim 1, Domel discloses a scrolling unit for electric blinds, comprising: 
a top box (10; Fig 1); 
an electric motor (34) and a scrolling unit (30) located in the top box, 
the 5electric motor (34) including a shaft (83);
the scrolling unit (30) including a rotary part (80), 
two ropes (two of 36, 42, 48, 54) wrapped to the rotary part, 
a diameter of the shaft (83) of the electric motor (34) being different from a diameter of the rotary part (80), the ropes spirally wrapped to the scrolling unit (30; Figs 1 and 2), and 
10multiple frames (86) located in the top box (10) and separating the ropes (36, 42, 48, 52) apart (Figs 1 and 2).  
Domel fails to disclose a plate axially extending from the shaft and the plate inserted into a slit defined axially in the rotary part. Instead, Domel discloses the shaft extends from the electric motor and is axially inserted into the rotary part (80) for driving rotation and allowing translation of the rotary part with respect to the shaft. However, providing a plate axially extending from a shaft and into a slit defined in a rotary part is known, as taught by Anton. Anton teaches a shaft and a plate (5a) extending from the shaft and being axially inserted into a rotary part (Fig 3). It would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to modify Domel and provide a plate between the shaft and rotary shaft such that the plate axially extends from the shaft and the plate is inserted into a slit defined axially in the rotary part since such arrangement is known for coupling rotating elements together and such modification would not lead any new or unexpected results.
Regarding claim 3, Domel as modified with Anton discloses a width of the plate is equal to a diameter of the rotary part or greater than a radius of the rotary part (the width of 5 of Anton).  
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Domel (US 6,338,377) in view of Anton (US 1,849,262) and Lin (US 7,367,377).
Regarding claim 2, as best understood, Domel discloses a scrolling unit for electric blinds, comprising: 
a top box (10; Fig 1); 
an electric motor (34) located in the top box and connected with a battery (col 2, line 10), 
the 5electric motor (34) including a shaft (83);
a scrolling unit (30) including a rotary part (80) and an axle (85) which extends through the rotary part, the rotary part rotatably and movably mounted to the axle (85), 
two ropes (two of 36, 42, 48, 54) wrapped to the rotary part, 
two frames (86) located in the top box 20and each frame being a U-shaped frame (Fig 2), 
the ropes (two of 36, 42, 48, 54) spirally wrapped to the scrolling unit (30) when the rotary part (80) rotates, two protrusions respectively 7extending from two vertical faces of each frame so as to avoid the two ropes from being tangled (protruding portions contact and guide the ropes); and 
a shade (22) located between the top box (10) and a bottom box (24) (Fig 1).

    PNG
    media_image1.png
    737
    945
    media_image1.png
    Greyscale

Domel fails to disclose a plate axially extending from the shaft and the plate inserted into a slit defined axially in the rotary part so as to increase a torque arm and an angular acceleration of the rotary 5part. Instead, Domel discloses the shaft extends from the electric motor and is axially inserted into the rotary part (80) for driving rotation and allowing translation of the rotary part with respect to the shaft. However, providing a plate axially extending from a shaft and into a slit defined in a rotary part for equivalently coupling elements together and driving rotation is known, as taught by Anton. Anton teaches a shaft and a plate (5a) extending from the shaft and being axially inserted into a rotary part (Fig 3). It would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to modify Domel and provide a plate between the shaft and rotary shaft such that the plate axially extends from the shaft and the plate is inserted into a slit defined axially in the rotary part since such arrangement is known for coupling rotating elements together. As modified, the plate functions so as to increase a torque arm and an angular acceleration of the rotary 5part since it is understood that an equivalent structure would provide the equivalent function.
Although Domel discloses an assembly having a scrolling unit and a shade between the top box and bottom box with two ropes extending through the shade and when the scrolling unit rotates, the ropes drive the shade to expand or lift, Domel discloses an accordion shade (22) instead of a blind having multiples slats so that the two ropes extend through two ends of the slats and are connected to the bottom box, each rope connected with a stop at a distal end thereof, and when 10the scrolling unit rotates, the ropes drive the bottom box to expand or lift the slats and 15multiple separators located in the top box to form multiple rooms. However, such arrangement is known as taught by Lin. Lin discloses that it is known for an assembly having a scrolling unit (Fig 2) to be provided in combination with a shade comprising multiple slats (Fig 1), the multiple slats being between the top box and bottom box (Fig 1) and having two ropes extend through two ends of the slats and are connected to the bottom box, each rope connected with a stop at a distal end thereof (stop is inherent for keeping the  rope attached to the bottom box shown in Fig 1), and when 10the scrolling unit rotates, the ropes drive the bottom box to expand or lift the slats and Lin further discloses 15multiple separators (shown in Fig 2 to the right of 4 and multiple shown in Fig 1) located in the top box to form multiple rooms. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Domel such that the shade is substituted with and provided as the blind of Lin having multiple slats and the ropes connected with a stop to the bottom box since it is a known alternative arrangement for providing a shade. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the top box of Domel with multiple separators, as taught by Lin, in order to separate the top box into multiple rooms since it is a known technique for also supporting the elements of the top box. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 4, Domel as modified with Anton above discloses a width of the plate is equal to a diameter of the rotary part or greater than a radius of the rotary part (the width of 5 of Anton).  
15Regarding claim 5, modified Domel discloses a distance is formed between the frame (86) and a second end of the rotary 20part (80), the rotary part moves back and forth within the distance so that the ropes are spirally wrapped to the scrolling unit (Fig 2) (rotary part rotates and moves on screw 85 which adjusts the distance as the ropes are wrapped).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Fri 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634